THAYER, Circuit Judge
(concurring). The circuit court had jurisdiction of the case unless the bill of complaint was multifarious, and was excepted to at the proper time for that reason. No objection was made to the bill of complaint on the ground that it was multifarious, either by demurrer or answer, nor in any other manner, until the case had been heard before the master, and his report had been filed, -when an attempt was made to raise the question by an exception to the master’s report. It was then too late to except to the bill for multifariousness, as that objection had been waived. On this ground, I concur in the foregoing decision, but without expressing any opinion whether the objection to the bill on the ground of multifariousness would or would not have been good if taken in time.